Exhibit 10.1







AMENDED AND RESTATED

EMPLOYMENT AGREEMENT




This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is effective as
of October 4, 2012 (the “Effective Date”), by and between Hasbro, Inc., a Rhode
Island corporation with a principal place of business at 1011 Newport Avenue,
Pawtucket, Rhode Island 02862 (“Hasbro”), and Brian Goldner (“Executive”).




WHEREAS, Hasbro and Executive entered into an Amended and Restated Employment
Agreement effective March 26, 2010 to enhance Executive’s non-competition
commitment and extend the term of his employment with Hasbro (the “Earlier
Agreement”);




WHEREAS, Hasbro believes Executive is critical to executing Hasbro’s strategy
and therefore desires to provide him with additional consideration to induce him
to remain with Hasbro through December 31, 2017 and to not compete with Hasbro
following his cessation of employment, and to make certain other changes to the
terms of, and replace, the Earlier Agreement and the Change of Control Agreement
(as defined below) as set forth herein; and




WHEREAS, Hasbro’s Board of Directors (the “Board”) has also determined that it
is in the best interests of Hasbro and its shareholders to assure that Hasbro
will have the continued dedication of Executive, notwithstanding the threat,
possibility or occurrence of a Change in Control (as defined below).




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:




1.

TERM OF EMPLOYMENT.  The term of this Agreement shall commence on the Effective
Date and, unless extended pursuant to the provisions of this Section or
terminated pursuant to the provisions of Section 4 of this Agreement, shall end
on December 31, 2017 (the “Term”).  The Term may be extended for periods of one
(1) year, based on the mutual written consent of the parties.




2.

TITLE.  Executive shall serve as President and Chief Executive Officer during
the Term, and agrees to undertake the duties and responsibilities described
herein and such other duties and responsibilities as are commensurate with
Executive’s status as President and Chief Executive Officer and deemed
appropriate by Hasbro’s Board.  During the Term, Hasbro will nominate Executive
to be elected as a member of Hasbro’s Board, and Executive shall report directly
to Hasbro’s Board.  Executive agrees to devote his entire business time,
attention and energies to the business and interests of Hasbro during the Term;
provided, however, that Executive may manage Executive’s personal investments
and affairs, and participate in non-profit, educational, community or
philanthropic activities, in each case to the extent that such activities do not
materially interfere with the performance of Executive’s duties under this
Agreement and are not otherwise in conflict with the business interests of
Hasbro. Executive agrees to comply with all applicable Hasbro written policies
that are in effect during the Term.




3.

COMPENSATION AND BENEFITS.




3.1

 BASE SALARY.  From the Effective Date through and including June 30, 2013,
Hasbro shall pay to Executive an annualized base salary of One Million, Two
Hundred Thousand Dollars ($1,200,000) in biweekly installments, less all
applicable taxes and withholdings.  Beginning on July 1, 2013, Hasbro shall pay
to Executive an annualized base salary of One Million, Three Hundred Thousand
Dollars ($1,300,000) in biweekly installments, less all applicable taxes and
withholdings.  Each year thereafter that this Agreement is in effect,
Executive’s base salary shall be reviewed in accordance with Hasbro’s
compensation guidelines for senior executives, and may be upwardly adjusted to
the extent, if any, deemed appropriate by Hasbro’s Compensation Committee and
Board; provided, however, that Executive’s base salary may be reduced if in
connection with a generally applicable reduction in the compensation of Hasbro’s
senior executives.




3.2

MANAGEMENT INCENTIVE PLAN BONUS.  For the 2012 fiscal year, Executive shall be
eligible to receive a management incentive plan bonus based on a target of one
hundred and twenty-five percent (125%) of Executive’s earned base salary for the
year.  Beginning in the 2013 fiscal year, Executive shall be eligible to receive
a management incentive plan bonus based on a target of one hundred and fifty
percent (150%) of Executive’s earned base salary for the incentive year (the
“Annual Bonus”).  For each fiscal year thereafter that this Agreement is in
effect, Executive’s target bonus shall be reviewed in accordance with Hasbro’s
compensation philosophy, market conditions and other factors deemed relevant by
the Compensation Committee, and adjusted to the extent, if any, deemed
appropriate by Hasbro’s Compensation Committee.  The performance criteria and
targets to be used for purposes of the management incentive plan annual bonus
shall be determined and established by Hasbro’s Compensation Committee following
discussion with Executive.  Actual bonus awards shall be determined in the
discretion of Hasbro’s Compensation Committee pursuant to the terms of Hasbro’s
Senior Management Annual Performance Plan (or the successor thereto) (the
”SMPP”).




3.3

SPECIAL EQUITY AWARD.  Assuming continued employment through the applicable
dates of grant, Hasbro will grant Executive a special equity award (the “Special
Equity Award”) in the form of restricted stock units on the terms and subject to
the conditions set forth in this Section 3.3.  The number of shares of
restricted stock units to be granted pursuant to the Special Equity Award shall
be calculated by dividing Twenty-Two Million Dollars ($22,000,000) by the
closing price of a stock share as of the Effective Date.  The aggregate number
of shares of the Special Equity Award will be made in two tranches, the first
tranche in fiscal year 2013, and the second in fiscal year 2014 (with such
second tranche contingent on Hasbro’s receiving shareholder approval for an
amendment to Hasbro’s equity plan authorizing the issuance of additional shares
under such plan).  In the event shareholder approval, which would permit Hasbro
to provide the second tranche in 2014, is not obtained, Executive will
nonetheless receive the second tranche if and when Hasbro receives shareholder
approval, provided he remains employed by Hasbro on the date of grant, and
provided further that shareholder approval is obtained prior to the later of (x)
December 31, 2017, or (y) the date of the termination of Executive’s employment
if after December 31, 2017.  In the event shareholder approval is not obtained
prior to the later of (x) December 31, 2017, or (y) the date of the termination
of Executive’s employment if after December 31, 2017, Hasbro is relieved of its
obligation to make the grant of the second tranche, Executive’s right to the
second tranche of the Special Equity Award is terminated, and the failure to
make such a grant will not be considered a breach of this Agreement. The date of
grant of the second tranche shall have no effect on whether Executive has
satisfied the Stock Price Component (as defined below).  The Special Equity
Award shall have two vesting components, both of which must be satisfied for the
restricted stock units to vest.  The first component is based on the achievement
of the pre-defined stock price hurdles listed on Schedule A attached hereto for
a period of at least 30 consecutive trading days, using the average closing
price over such periods (the “Stock Price Component”).  The second vesting
component requires that Executive remain continuously employed at Hasbro until
December 31, 2017 (the “Service Component”).  If and to the extent both the
Stock Price Component and the Service Component are satisfied, the Special
Equity Award will vest, except as provided in Section 12.5 hereof. Except as
provided below in this Agreement (in connection with death, Disability, a
termination without Cause, or a termination for Good Reason), the restricted
stock units under the Special Equity Award will not vest and the Special Equity
Award will terminate if Executive’s employment ends for any reason before
December 31, 2017.




3.4

EQUITY ADJUSTMENT.  Assuming Executive’s continued employment through the
applicable dates of grant, the performance share awards (“PSAs”) to be granted
for fiscal years 2013 and 2014 (with the PSAs that are or would otherwise have
been granted in 2014 hereinafter referred to as the “2014 PSA Grant”) under
Hasbro’s Long Term Incentive Plan will be revised as set forth in Schedule B
attached hereto, provided that, with respect to the 2014 grant, Hasbro has
received shareholder approval for an amendment to Hasbro’s equity plan
authorizing the issuance of additional shares under such plan.  In the event
shareholder approval, which would permit Hasbro to provide the  2014 PSA Grant,
is not obtained, Executive will nonetheless receive the 2014 PSA Grant if and
when Hasbro receives shareholder approval for an amendment to Hasbro’s equity
plan authorizing the issuance of additional shares under such plan, provided he
remains employed by Hasbro on the date the 2014 PSA Grant is actually made, and
provided further that shareholder approval necessary to make the 2014 PSA Grant
is obtained prior to the later of (x) December 31, 2017, or (y) the date of the
termination of Executive’s employment if after December 31, 2017.  In the event
shareholder approval sufficient to make the 2014 PSA Grant is not obtained prior
to the later of (x) December 31, 2017, or (y) the date of the termination of
Executive’s employment if after December 31, 2017, Hasbro is relieved of its
obligation to make the 2014 PSA Grant, Executive’s right to the 2014 PSA Grant
is terminated, and the failure to make such a grant will not be considered a
breach of this Agreement. The actual date of the 2014 PSA Grant shall have no
effect on whether Executive has satisfied the PSA requirements under Hasbro’s
Long Term Incentive Plan or under the 2014 PSA Grant.




3.5

OTHER LONG-TERM INCENTIVES.  Executive shall participate in Hasbro’s long-term
incentive program and shall have a target long-term incentive award level equal
to 500% of his annualized base salary, with awards to be made in the form and
amounts determined by Hasbro’s Compensation Committee, which includes options
and PSAs; provided, however, that for fiscal year 2013, the award with respect
to PSAs shall be based 50% on revenues and 50% on the earnings per share
(“EPS”).  The EPS metric, at the discretion of the Compensation Committee, may
be computed excluding the impact of extraordinary events (including, without
limitation, buybacks) that may occur during the performance cycle, following
consultation with senior management. For each fiscal year after 2013 that this
Agreement remains in effect, Executive’s target long-term incentive award levels
shall be reviewed in accordance with Hasbro’s compensation philosophy, market
conditions and other factors deemed relevant by the Compensation Committee, and
adjusted to the extent, if any, deemed appropriate by Hasbro’s Compensation
Committee and Board.

 

3.6

FRINGE BENEFITS.  Executive shall be entitled to participate in benefit programs
that Hasbro establishes and makes available to its senior officers to the extent
that Executive’s position, tenure, salary and other qualifications make
Executive eligible to participate, including but not limited to Hasbro’s group
life insurance, short and long term disability insurance, vacation, medical,
dental, defined contribution and deferred compensation programs for salaried
executives, as in effect from time-to-time.




3.7

REIMBURSEMENT OF CERTAIN EXPENSES.  Executive shall be entitled, upon
presentation of documentation reasonably satisfactory to Hasbro, to
reimbursement of up to $25,000 in accounting, tax, or legal fees actually
incurred by him during each year of this Agreement, including but not limited to
legal fees incurred in connection with the negotiation and drafting of this
Agreement.  Payments with respect to reimbursements of such expenses under this
Section will be made in accordance with Hasbro’s regular business practices.  




3.8

CLAWBACK POLICY.  Executive understands and agrees that all incentive
compensation to which he is or becomes entitled shall be subject to the terms of
any clawback policy that may be adopted by the Board from time to time for
application to the senior executives of Hasbro (the “Clawback Policy”).  For the
avoidance of doubt, Executive shall be covered by the Clawback Policy only if
and to the extent other senior executives are also covered by such policy.




4.

EMPLOYMENT TERMINATION.  This Agreement and Executive’s employment shall
terminate upon the occurrence of any of the following:




4.1

At the election of Hasbro, for Cause, immediately upon written notice to
Executive by Hasbro.  For purposes of this Agreement, “Cause” shall have the
following meanings:

 

4.1.1

Prior to or more than three years following a “Change in Control” (as defined
below), “Cause” shall be deemed to exist upon (a) Executive’s refusal to perform
(i) Executive’s assigned duties for Hasbro; or (ii) Executive’s obligations
under this Agreement; (b) conduct of the Executive involving fraud, gross
negligence or willful misconduct or other action which damages the reputation of
Hasbro; (c) Executive’s indictment for or conviction of, or the entry of a
pleading of guilty or nolo contendere by Executive to, any crime involving moral
turpitude or any felony; (d) Executive’s fraud, embezzlement or other
intentional misappropriation from Hasbro; or (e) Executive’s material breach of
any material policies, rules or regulations of employment which may be adopted
or amended from time to time by Hasbro; provided, however, that Hasbro may not
terminate Executive’s employment for Cause unless (x) Hasbro gives written
notice of its intent to terminate Executive’s employment (including the reasons
therefor) and (y) with respect to any alleged violation of (a) or (e) above,
Executive fails to cure such refusal or material breach (if the breach is
subject to cure) within thirty (30) days of Executive’s receipt of such written
notice (which, if so cured within such 30-day period, shall no longer be a
grounds for termination of Executive’s employment for “Cause”).  Hasbro’s
financial performance or the financial performance of operating units for which
Executive is responsible shall not in and of itself constitute a basis for
Hasbro to terminate Executive for Cause or (except to the extent that financial
performance triggers the Clawback Policy in a manner that affects any
post-employment payments or benefits) refuse to provide any severance benefits
under this Agreement;




4.1.2

Within three years following a Change in Control, “Cause” shall be deemed to
exist upon (a) repeated violations by Executive of Executive’s obligations under
Section 2 of this Agreement (other than as a result of Disability, as defined
below) which are demonstrably willful and deliberate on Executive’s part, which
are committed in bad faith or without reasonable belief that such violations are
in the best interests of Hasbro and which are not remedied in a reasonable
period of time after receipt of written notice from Hasbro specifying such
violations; or (b) the conviction of Executive of a felony involving moral
turpitude.  




4.2

Thirty (30) days after Executive’s death or Disability.  As used in this
Agreement, the term “Disability” shall mean Executive’s inability, due to a
physical or mental disability, for a period of 180 consecutive days, to perform
the services contemplated under this Agreement, with reasonable accommodation.
 A determination of Disability shall be made by a physician satisfactory to both
Executive and Hasbro, provided that if Executive and Hasbro do not agree on a
physician, Executive and Hasbro shall each select a physician and these together
shall select a third physician, whose determination as to Disability shall be
binding on all parties;




4.3

At the election of either party without Cause, upon sixty (60) days prior
written notice to the other party hereto; or




4.4

At Executive’s election with Good Reason.  For purposes of this Agreement, “Good
Reason” shall have the following meanings:

 

4.4.1

Prior to or more than three years following a Change in Control, “Good Reason”
shall mean termination by Executive of his employment, upon thirty (30) days
written notice, for any of the following reasons: (a) a material reduction in
Executive’s base salary or Annual Bonus opportunity or target annual long-term
incentive opportunity (under Section 3.4), without his consent, unless such
reduction is due to a generally applicable reduction in the compensation of
Hasbro’s senior executives, (b) Executive no longer serves as President and
Chief Executive Officer of Hasbro, (c) Executive is demoted by being required to
report to a Chairman of the Board who simultaneously serves as an executive of
Hasbro, or (d) a material breach by Hasbro of a material provision of this
Agreement; provided that, in the case of the preceding clause (d), Executive has
provided Hasbro with at least fifteen (15) days to cure.




4.4.2

Within three years following a Change in Control, “Good Reason” shall mean (a)
the assignment to Executive of any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
2 of this Agreement, or any other action by Hasbro which results in a diminution
in such position, authority, duties or responsibilities, excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
which is remedied by Hasbro promptly after receipt of notice thereof given by
Executive; (b) Executive is demoted by being required to report to a Chairman of
the Board who simultaneously serves as an executive of Hasbro, (c) any failure
by Hasbro to comply with any of the provisions of Section 3.1, 3.2, 3.5, 3.6, or
3.7 of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith which is remedied by Hasbro promptly after
receipt of notice thereof given by Executive; (d) Hasbro’s requiring Executive
to be based at any office or location other than the location where Executive
was employed immediately preceding the Change in Control or any office or
location greater than 35 miles from such location; (e) any purported termination
by Hasbro of Executive’s employment otherwise than as expressly permitted by
this Agreement; or (f) any failure by Hasbro to comply with and satisfy Section
11 of this Agreement, provided that such successor has received at least five
days prior written notice from Hasbro or Executive of the requirements of
Section 11 of the Agreement.  For purposes of this Section 4.4.2, any good faith
determination of “Good Reason” made by Executive shall be conclusive.




4.4.3

Notwithstanding the provisions of Section 4.4.1 and 4.4.2, Executive may not
terminate his employment for “Good Reason” unless (a) he gives written notice of
his intent to terminate his employment under this provision (including the
reasons therefor) within thirty (30) days of the event giving rise to the right
to terminate, and (b) Hasbro fails to cure the material reduction or material
breach of a material provision, or restore Executive’s title within thirty (30)
days of its receipt of Executive’s written notice, which, if so cured within
such 30-day period, shall no longer be a grounds by the Executive for
terminating his employment with “Good Reason.”




4.4.4

For the avoidance of doubt, a failure to extend the Term shall not constitute a
termination without Cause or a termination for Good Reason and consequently the
provisions of Sections 5.3 and 5.4 will be inapplicable.




5.

EFFECT OF TERMINATION.




5.1

TERMINATION FOR CAUSE OR AT EXECUTIVE’S ELECTION.  In the event this Agreement
and Executive’s employment are terminated for Cause pursuant to Section 4.1, or
at Executive’s election for other than Good Reason pursuant to Section 4.3,
Hasbro shall pay Executive the compensation and benefits otherwise payable to
Executive under Section 3 through the last day of Executive’s actual employment
by Hasbro.  All stock options, restricted stock units and contingent performance
share awards granted to Executive, except where otherwise provided in this
Agreement, shall be treated as provided in the relevant agreements and plans.




5.2

TERMINATION FOR DEATH OR DISABILITY.  If this Agreement and Executive’s
employment are terminated by death or because of Disability pursuant to Section
4.2, Hasbro shall pay to Executive’s estate or to Executive, as the case may be,
the compensation which would otherwise be payable to Executive up to the end of
the month in which the termination of Executive’s employment because of death or
Disability occurs, plus Hasbro shall pay Executive (or his estate, if
applicable) an amount equal to the annual management incentive plan bonus that
would have been otherwise payable to Executive for the fiscal year in which
termination of employment occurs based on the actual performance of Hasbro for
such year, and assuming Executive’s employment had not terminated prior to the
payment date for such bonus, multiplied by a fraction, the numerator of which is
the number of days elapsed in the fiscal year of termination of employment
through the date of such termination, and the denominator of which is 365 (the
“Pro-Rata Bonus”), which amount shall be payable to Executive at its regularly
scheduled payment date.  The PSAs granted under the “Retention Grant” described
in the Earlier Agreement shall become vested as provided below, without
proration.  In the event of the termination of Executive's employment for death,
the Retention Grant PSAs shall vest at target, whereas in the event of
termination for Disability, vesting shall be based on achievement of the
applicable targets during the full relevant Performance Period, as defined under
the PSA.  In addition, in the event of the termination of Executive's employment
for death or Disability, and, if and to the extent the Stock Price Component of
the Special Equity Award was satisfied prior to Executive’s death or Disability,
the Service Component for that award shall be waived and the shares shall vest
immediately.  All other stock options, restricted stock units, contingent
performance share awards and performance share awards, including those covered
by the equity adjustment referenced in Section 3.4 (each, an “Award”) granted to
Executive shall vest on death or Disability in accordance with the relevant
agreements and plans, provided that if any such Award consists of unvested
contingent stock performance or performance share award (including, for the
avoidance of doubt and as set forth above, the Retention Grant PSAs in the event
of the termination of Executive’s  employment for Disability), Executive shall
be entitled to the number of shares of common stock, if any, that would have
been earned (had Executive’s employment not ended) based on achievement of the
applicable targets during the full relevant Performance Period (as defined under
the Award).  All shares to be distributed pursuant to any of the foregoing
awards, if any (other than options), shall be provided to Executive or his
estate, as applicable, within thirty (30) days after the evaluation of the
applicable Performance Period is completed (or, if actual performance is not
relevant to any vesting determination, at such earlier time as otherwise
provided under the terms of the relevant agreements or plans), except as may be
required under Section 12.5 hereof, and the stock options shall remain
exercisable in accordance with the relevant agreements and plans (provided that
the stock options shall remain exercisable for a period of one year, but not
longer than the expiration of the original maximum term of the stock option).




5.3

TERMINATION AT THE ELECTION OF HASBRO OR FOR GOOD REASON PRIOR TO OR MORE THAN
TWO YEARS FOLLOWING A CHANGE IN CONTROL.  If, prior to or more than two years
following a “Change in Control” (as defined below), this Agreement and
Executive’s employment are terminated at the election of Hasbro without Cause
pursuant to Section 4.3, or at the election of Executive with Good Reason
pursuant to Section 4.4.1, and provided Executive executes a full and complete
release in a reasonable and customary form prepared by Hasbro and approved by
Executive (the “Release”) and it becomes irrevocable within sixty (60) days
following the effective date of Executive’s termination of employment (it being
understood that Hasbro shall deliver such Release to Executive for his approval
as promptly as practicable but in any event within fourteen (14) days following
Executive’s termination of employment), then, to the extent any payments are due
in the first 60 days after employment ends, on such 60th day (or in the case of
installment payments, beginning on the 60th day after employment ends, unless
delayed pursuant to the terms of Section 12.5), Executive shall be entitled to:




(a) a severance amount (the “Severance”) equal to two (2) times Executive’s
target cash compensation (base salary plus Annual Bonus) for the fiscal year
immediately prior to the year in which termination occurs, which Severance shall
be paid in eighteen (18) equal monthly installments, the first of which shall be
made six (6) months and a day after Executive’s separation from service;




(b) the Pro-Rata Bonus, payable to Executive at its regularly scheduled payment
date;




(c) continuation of Executive’s then–current level of life insurance and
medical, dental and vision coverage, with Hasbro and Executive sharing the cost
on the same basis as it is shared on the last day of Executive’s employment,
until the date Executive commences new employment or two years from the
effective date of Executive’s termination, whichever is earlier; provided,
however, that, to the extent that any continuation benefits under this clause
(c) would be taxable to Executive, Executive, his spouse and his eligible
dependents shall have access to such continuation benefits by paying the full
cost of coverage thereunder for the coverage period under this clause (c)
(which, during any COBRA continuation period shall not be greater than
Executive’s COBRA cost) and Hasbro shall promptly reimburse such premiums within
thirty (30) days after the end of the month for which they are paid or at the
end of the 6-month anniversary of the effective date of Executive’s termination
of employment, whichever is later; and




(d) acceleration of vesting of, and lapse of restrictions on, all unexpired,
unvested stock options and time-based restricted stock units, such that said
stock options and restricted stock units become fully vested as of the
termination of Executive’s employment, except as otherwise provided herein for
the Special Equity Award or in the terms of such Awards.  In addition, to the
extent Executive is the holder of any Award, he shall be entitled to the number
of shares of common stock, if any, that would have been earned (had Executive’s
employment not ended) based on achievement of the applicable targets during the
full relevant Performance Period (as defined under the Award), pro-rated by
multiplying that number of shares by a fraction, the numerator of which is the
number of days from the start of the Performance Period to the effective date of
Executive’s termination of employment, and the denominator of which is the total
number of days of the applicable Performance Period (except for the PSAs granted
under the Retention Grant, which shall become fully vested as of the termination
of Executive’s employment, without any pro-ration).  Any shares to be
distributed pursuant to an Award shall be provided to Executive after the end of
the applicable Performance Period for that Award in accordance with the Award’s
terms, but in no event earlier than thirty (30) days after the evaluation of the
applicable Performance Period is completed.  Executive may not exercise or
dispose of any portion of an Award or related shares of common stock that vest
or become exercisable under this Section 5.3 until such time as the Release
becomes irrevocable (and any amounts that were unvested or unexercisable as of
the date of termination shall immediately expire upon the 60th day following the
date of termination of employment if the Release has not then become
irrevocable).  All shares to be distributed pursuant to any of the foregoing
awards shall be provided to Executive within thirty (30) days after the date the
Release executed by Executive has become irrevocable or such later date as
provided above, except as may be required under Section 12.5 hereof.  The stock
options shall remain exercisable in accordance with the relevant agreements and
plans (provided that the stock options shall remain exercisable for a period of
one year, but not longer than the expiration of the original maximum term of the
stock option).  If Executive begins new employment during the period in which
Severance is payable, then effective as of and beginning with the first
Severance payment due after the date Executive begins his new employment, Hasbro
will reduce the monthly Severance payments remaining by fifty percent (50%) or,
if permitted under Section 409A (as defined below), Hasbro will instead pay
Executive a lump-sum payment equal to one-half of the amount of Severance that
remains unpaid as of the date Executive begins such employment.




(e)  Provided the Stock Price Component in the Special Equity Award has been
satisfied, a pro-rated portion of the Special Equity Award will vest, calculated
by multiplying the Special Equity Award by a fraction, the numerator of which is
the number of days from the Effective Date to the effective date of Executive’s
termination of employment, and the denominator of which is the total number of
days between the Effective Date and December 31, 2017.  For the avoidance of
doubt, if the Stock Price Component in the Special Equity Award has not been
satisfied at the time of Executive’s termination without Cause or resignation
for Good Reason, no portion of the Special Equity Award will vest and the
Special Equity Award will terminate.




5.4

TERMINATION AT THE ELECTION OF HASBRO OR FOR GOOD REASON WITHIN TWO YEARS
FOLLOWING A CHANGE IN CONTROL.  If, within two years following a Change in
Control, this Agreement and Executive’s employment are terminated at the
election of Hasbro or a successor employer without Cause pursuant to Section
4.3, or at the election of Executive with Good Reason pursuant to Section 4.4.2,
and provided Executive executes a Release and it becomes irrevocable within
sixty (60) days following the effective date of Executive’s termination of
employment (it being understood that Hasbro shall deliver such Release to
Executive for his approval as promptly as practicable but in any event within
fourteen (14) days following Executive’s termination of employment), then, to
the extent any payments are due in the first 60 days after employment ends, on
such 60th day (or in the case of installment payments, beginning on the 60th day
after employment ends, unless as otherwise provided below), Executive shall be
entitled to:




(a) the sum of (1) Executive’s base salary through the Executive’s date of
termination to the extent not theretofore paid, (2) Executive’s annual bonus for
the last fiscal year, to the extent not theretofore paid, (3) the product of (x)
the “Highest Annual Bonus” (as defined below), and (y) a fraction, the numerator
of which is the number of days in the current fiscal year through Executive’s
date of termination, and the denominator of which is 365, and (4) any
compensation previously deferred by Executive (together with any accrued
interest or earnings thereon) (as and when payable as provided under the terms
of such deferral arrangements and the requirements of Section 409A (as defined
below)) and any accrued vacation pay, in each case to the extent not theretofore
paid.




(b) a severance amount (the “Change in Control Severance”) equal to the product
of (1) two and (2) the sum of (x) Executive’s Average Annual Salary and (y) the
greater of (A) the Highest Annual Bonus and (B) the Average Annual Bonus.  For
purposes hereof the following definitions shall apply: “Average Annual Salary”
means 26 times the average bi-weekly base salary paid or payable, including by
reason of any deferral, to Executive by Hasbro and its affiliated companies
during the 260-week period immediately preceding the week in which the Change in
Control occurs; “Highest Annual Bonus” means the greater of (x) Executive’s
Annual Bonus for the fiscal year in which his date of termination occurs, and
(y) the highest Annual Bonus for the fiscal year in which the Change in Control
occurs provided, however, that if no target bonus is established for such fiscal
year, then the average annualized (for any fiscal year consisting of less than
twelve full months) bonus paid or payable, including by reason of any deferral,
to Executive by Hasbro and its affiliated companies in respect of the three
fiscal years immediately preceding the fiscal year in which the Change in
Control occurs; and “Average Annual Bonus” means the average annualized (for any
fiscal year consisting of less than twelve full months) bonus paid or payable,
including by reason of any deferral, to Executive by Hasbro and its affiliated
companies during the five fiscal year period immediately preceding the fiscal
year in which the Change in Control occurs;




(c) Until such date that is three years following the Change in Control, or such
longer period as any plan, program, practice or policy may provide, Hasbro shall
continue benefits to Executive and/or Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3.6 of this Agreement if Executive’s
employment had not been terminated in accordance with the most favorable plans,
practices, programs or policies of Hasbro and its affiliated companies
applicable generally to other peer executives and their families during the
90-day period immediately preceding the Change in Control or, if more favorable
to Executive and/or his family, as in effect generally at any time thereafter
with respect to other peer executives of Hasbro and its affiliated companies and
their families, provided, however, that if Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility (the amounts and benefits referred
to in this sentence shall be hereinafter referred to as the “Welfare Benefits”).
 For purposes of determining eligibility of Executive for retiree benefits
pursuant to such plans, practices, programs and policies, Executive shall be
considered to have remained employed until the three-year anniversary of the
Change in Control and to have retired on the last day of such period;




(d)  To the extent not theretofore paid or provided, Hasbro shall timely pay or
provide to Executive any other amounts or benefits required to be paid or
provided or which Executive and/or his family is eligible to receive pursuant to
this Agreement and/or under any plan, program, policy or practice or contract or
agreement of Hasbro and its affiliated companies, including without limitation
any death or disability plan, program, policy or practice or contract or
agreement, and any benefits provided to families of deceased or disabled
executives or to disabled executives by Hasbro or any of its affiliated
companies, in each case as in effect with respect to Executive and/or
Executive’s family at any time during the 90-day period immediately preceding
the Change in Control, or, if more favorable to Executive and/or Executive’s
family, as in effect at any time after the Change in Control generally with
respect to other peer executives of Hasbro and its affiliated companies and
their families;




(e) acceleration of vesting of, and lapse of restrictions on, all unexpired,
unvested stock options and time-based restricted stock units, such that said
stock options and restricted stock units become fully vested as of the
termination of Executive’s employment, except as otherwise provided herein for
the Special Equity Award or in the terms of such Awards.  In addition, to the
extent Executive is the holder of any Award, he shall be entitled to the number
of shares of common stock, if any, that would have been earned (had Executive’s
employment not ended) based on achievement of the applicable targets during the
full relevant Performance Period (as defined under the Award), pro-rated by
multiplying that number of shares by a fraction, the numerator of which is the
number of days from the start of the Performance Period to the effective date of
Executive’s termination of employment, and the denominator of which is the total
number of days of the applicable Performance Period (except for the PSAs granted
under the Retention Grant, which shall become fully vested as of the termination
of Executive’s employment, without any pro-ration).  Any shares to be
distributed pursuant to an Award shall be provided to Executive after the end of
the applicable Performance Period for that Award in accordance with the Award’s
terms, but in no event earlier than thirty (30) days after the evaluation of the
applicable Performance Period is completed.  Executive may not exercise or
dispose of any portion of an Award or related shares of common stock that vest
or become exercisable under this Section 5.4 until such time as the Release
becomes irrevocable (and any amounts that were unvested or unexercisable as of
the date of termination shall immediately expire upon the 60th day following the
date of termination of employment if the Release has not then become
irrevocable).  All shares to be distributed pursuant to any of the foregoing
awards shall be provided to Executive within thirty (30) days after the date the
Release executed by Executive has become irrevocable or such later date as
provided above, except as may be required under Section 12.5 hereof.  The stock
options shall remain exercisable in accordance with the relevant agreements and
plans (provided that the stock options shall remain exercisable for a period of
one year, but not longer than the expiration of the original maximum term of the
stock option); and




(f) Provided the Stock Price Component in the Special Equity Award has been
satisfied, the Special Equity Award will vest.  For the avoidance of doubt, if
the Stock Price Component in the Special Equity Award has not been satisfied at
the time of Executive’s termination without Cause or resignation for Good
Reason, the Special Equity Award will not vest and the Special Equity Award will
terminate.




The Change in Control Severance shall be paid in eighteen (18) equal monthly
installments, the first of which shall be made six (6) months and a day after
Executive’s separation from service.




5.5

DEFINITION OF CHANGE IN CONTROL.  For purposes of this Agreement, a “Change in
Control” means the occurrence of any one of the following events: (i) sale of
all or substantially all (at least 85%) of the assets of Hasbro to one or more
individuals, entities, or groups (other than an “Excluded Owner” as defined
below); (ii) acquisition or attainment of ownership by a person, entity, or
group (other than an Excluded Owner) of more than 50% of the undiluted total
voting power of Hasbro’s then-outstanding securities eligible to vote to elect
members of the Board (“Company Voting Securities”); (iii) completion of a merger
or consolidation of Hasbro with or into any other entity (other than an Excluded
Owner) unless the holders of Hasbro Voting Securities outstanding immediately
before such completion, together with any trustee or other fiduciary holding
securities under a Hasbro benefit plan, hold securities that represent
immediately after such merger or consolidation more than 50% of the combined
voting power of the then outstanding voting securities of either Hasbro or the
other surviving entity or its ultimate parent; or (iv) individuals who
constitute the Board on the date hereof (“Incumbent Directors”) cease for any
reason during a 12 month period to constitute at least a majority of the Board;
provided, that any individual who becomes a member of the Board subsequent to
the date hereof, whose election or nomination for election was approved by a
vote of at least a majority of the Incumbent Directors shall be treated as an
Incumbent Director unless he/she assumed office as a result of an actual or
threatened election contest with respect to the election or removal of
directors.  For purposes of this Agreement, an “Excluded Owner” consists of
Hasbro, any entity owned, directly or indirectly, at least 50% by Hasbro, any
entity that, directly or indirectly, owns at least 50% of Hasbro, any Hasbro
benefit plan, and any underwriter temporarily holding securities for an offering
of such securities.  Notwithstanding the foregoing, where required to avoid
extra taxation under Section 409A, a Change in Control must also satisfy the
requirements of Treas. Reg. Section 1.409A-3(a)(5).




5.6

NO OTHER SEVERANCE.  Executive shall not be entitled to any benefits beyond
those provided for in this Section 5 by virtue of termination of his employment
or this Agreement.




5.7

OTHER EFFECTS OF TERMINATION.  Executive agrees that upon termination of his
employment for any reason, Executive’s position as a Board member or officer of
Hasbro or any subsidiary or affiliate of Hasbro will automatically terminate,
unless otherwise mutually agreed in writing by the parties.




6.

NON-COMPETITION AND NON-SOLICITATION.  




6.1

In consideration of Hasbro’s commitments under this Agreement, for a period of
two (2) years after Executive’s employment with Hasbro (including any of its
affiliates) ends for any reason, Executive shall not, in the geographical area
in which Hasbro or any of its affiliates does business or has done business at
the time of his employment termination, engage in any business or enterprise
that would be competitive with any business of Hasbro in existence as of the
date of termination of Executive’s employment (a “Competitive Business”).  This
obligation shall preclude any involvement in a Competitive Business, whether on
a direct or indirect basis, and whether as an owner, partner, officer, director,
employee, consultant, investor, lender or otherwise, except as the holder of not
more than 1% of the outstanding stock of a publicly held company.  




6.2

For a period of two (2) years after Executive’s employment with Hasbro
(including any of its affiliates) ends for any reason, Executive shall not,
either alone or in association with others (a) solicit, recruit, induce, attempt
to induce or permit any organization directly or indirectly controlled by
Executive to solicit, recruit, induce or attempt to induce any employee of
Hasbro to leave the employ of Hasbro, or (b) solicit, recruit, induce, attempt
to induce for employment or hire or engage as an independent contractor, or
permit any organization directly or indirectly controlled by Executive to
solicit, recruit, induce, attempt to induce for employment or hire or engage as
an independent contractor, any person who is employed by Hasbro or who was
employed by Hasbro at any time during the term of Executive’s employment with
Hasbro, provided that this clause (b) shall not apply to (x) any individual
whose employment  with Hasbro has been terminated for a period of six (6) months
or longer or (y) Executive’s secretary/administrative assistant.  




6.3

For a period of two (2) years after Executive’s employment with Hasbro
(including any of its affiliates) ends for any reason, Executive shall not,
either alone or in association with others, solicit, divert or take away, or
attempt to solicit, divert or take away, or permit any organization directly or
indirectly controlled by Executive to solicit, divert or take away, or attempt
to solicit, divert or take away, the business or patronage of any of the
clients, customers or accounts, or prospective clients, customers or accounts of
Hasbro, which were contacted, solicited or served by Hasbro at any time during
Executive’s employment with Hasbro.




6.4

The geographic scope of this Section 6 shall extend to anywhere Hasbro or its
respective subsidiaries is doing business at the time of termination or
expiration of this Agreement.  If any restriction set forth in this Section 6 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.  Each of the parties intends that this non-competition
provision shall be deemed to be a series of separate covenants, one for each
country and one for each and every county of each and every state of the United
States of America where this provision is intended to be effective.




6.5

Executive acknowledges that the restrictions contained in this Section 6 are
necessary for the protection of the business and goodwill of Hasbro and are
considered by Executive to be reasonable for such purpose.  Executive agrees
that any breach of this Section 6 will cause Hasbro substantial and irrevocable
damage, and therefore, in the event of any such breach, in addition to such
other remedies which may be available, Hasbro shall have the right to obtain and
receive specific performance and injunctive relief without posting a bond or
other security.




6.6

If it is determined by a court of law that Executive violated any of the
provisions of Section 6.1, 6.2, or 6.3, he shall continue to be bound by the
restrictions set forth therein until a period of two (2) years has expired
without any violation of such provisions.  Executive further agrees that in the
event he violates any of the provisions of Section 6.1, 6.2, or 6.3 (and such
violation is not cured (if capable of being cured) within thirty (30) days after
Executive receives written notice from Hasbro setting forth in reasonable detail
the manner in which Hasbro believes Executive has violated any such provision),
then Hasbro shall have no obligation to pay or provide any of the benefits
described in Section 5.3 or 5.4, as applicable (and, to the extent Hasbro
previously paid or provided any such benefits, Executive shall be required to
immediately repay to Hasbro the value of any such pay and benefits).  In
addition, in the event of any violation that is not cured as provided in the
preceding sentence, Executive agrees to forfeit and pay to Hasbro the total Net
Proceeds obtained with respect to any unvested stock options, restricted stock
units, performance share awards, contingent stock performance awards or other
equity accelerated or provided pursuant to Section 5.3 or 5.4, as applicable.
 For purposes of this Agreement, “Net Proceeds” shall be computed for each stock
option grant accelerated pursuant to Section 5.3 or 5.4, as applicable, by
multiplying the number of accelerated options times the difference between the
closing price of Hasbro’s common stock on the last day of Executive’s employment
and the exercise price for the grant being accelerated. “Net Proceeds” for each
share of restricted stock unit accelerated pursuant to Section 5.3 or 5.4, as
applicable, shall be computed by multiplying the number of shares or units
accelerated by the closing price of Hasbro’s common stock on the last day of
Executive’s employment.  “Net Proceeds” for each share of stock or performance
share award provided pursuant to an unvested contingent stock performance or
performance share award shall be computed by multiplying the number of shares or
units provided pursuant to the Award by the closing price of Hasbro’s common
stock on the day such shares are provided to Executive.  Net Proceeds will be
computed without regard to any subsequent increase or decrease, if any, in the
market price or actual proceeds from any sale of Hasbro’s common stock.  The
foregoing amounts will be owed regardless of whether or not the accelerated
options have been actually exercised or the underlying shares of common stock
have been actually sold.




7.

NOTICES.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Mail, by registered or certified mail, postage prepaid,
addressed to




Hasbro, Inc.

1011 Newport Avenue

Pawtucket, RI 02862  

Attention: Barbara Finigan, General Counsel




and to Executive and Executive’s attorney at his last address on file with
Hasbro, or such other address or addresses as either party shall designate to
the other in accordance with this Section 7 and Executive’s attorney,




Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022

Attn: Steven Eckhaus

Steven.eckhaus@kattenlaw.com




8.

ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement, including, without
limitation, the Earlier Agreement and the Employment Agreement dated March 18,
2000, as amended effective as of December 12, 2007 (the “Change of Control
Agreement”).  Nothing herein, however, shall supersede the Hasbro Invention
Assignment and Proprietary Information Agreement, which shall remain in full
force and effect.




9.

AMENDMENT.  This Agreement may be amended or modified only by a written
instrument executed by Executive and Hasbro.




10.

GOVERNING LAW.  This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Rhode Island (without reference to the
conflict of laws provisions thereof).  Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement,
including the non-competition and non-solicitation provisions hereof (an
“Action”), shall be commenced only in a court of the State of Rhode Island (or,
if appropriate, a federal court located within the State of Rhode Island).
 Executive consents to the exclusive jurisdiction of the courts of Rhode Island
to resolve all disputes arising out of or pertaining to Executive’s employment
relationship with and/or separation from Hasbro, including his non-competition
and non-solicitation obligations to Hasbro.  Executive agrees to not contest the
applicability of Rhode Island law in any Action.  Executive further agrees to be
bound by any monetary and/or equitable order issued by a Federal or state court
located within the State of Rhode Island, and to not contest any such order or
the enforceability thereof in the court of any other state or country.




11.

SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which Hasbro may be merged or which may
succeed to its assets or business; provided, however, that Executive’s
obligations are personal and shall not be assigned by Executive.  Hasbro will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Hasbro to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that Hasbro would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Hasbro”
shall mean Hasbro as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.




12.

MISCELLANEOUS.  




12.1

No delay or omission by Hasbro or by Executive in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by Hasbro or by Executive on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.




12.2

The captions of the sections of this Agreement are for convenience of reference
only and in no way define, limit or affect the scope or substance of any Section
of this Agreement.




12.3

In case any provision of this Agreement shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.




12.4

The provisions of Sections 5, 6, 7, 10, 11 and 12 shall survive the expiration
or earlier termination of this Agreement.




12.5

Hasbro will make the payments under this Agreement to Executive without regard
to whether the deductibility of such payments (or any other payments or
benefits) would be limited or precluded by Section 280G of the U.S. Internal
Revenue Code of 1986 (the “Code”) and without regard to whether such payments
would subject Executive to the federal excise tax levied on certain “excess
parachute payments” under Section 4999 of the Code; provided, however, that if
the Total After-Tax Payments (as defined below) would be increased by the
reduction or elimination of any payment and/or other benefit (including the
vesting of any equity awards), then the amounts payable under this Agreement
(and the equity awards) will be reduced or eliminated as follows, as determined
by Hasbro, in the following order: (a) any cash payments, (b) any taxable
benefits, (c) any nontaxable benefits, and (d) any vesting of equity awards in
each case in reverse order beginning with payments or benefits that are to be
paid the farthest in time from the date of change in control, to the extent
necessary to avoid imposition of the excise tax under Code Section 4999.
 Hasbro’s independent, certified public accounting firm will determine whether
and to what extent payments or vesting under this Agreement are required to be
reduced in accordance with the preceding sentence.  If there is an underpayment
or overpayment under this Agreement (as determined after the application of this
paragraph), the amount of such underpayment or overpayment will be immediately
paid to Executive or refunded by Executive, as the case may be, with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.  For
purposes of this Agreement, “Total After-Tax Payments” means the total of all
“parachute payments” (as that term is defined in Section 280G(b)(2) of the Code)
made to or for the benefit of Executive (whether made under this Agreement or
otherwise), after reduction for all applicable federal taxes (including, without
limitation, the tax described in Section 4999 of the Code).




12.6

Executive acknowledges that this Agreement is intended to comply, to the extent
applicable, with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended ("Section 409A") and shall, to the extent practicable, be
construed in accordance with such section.  If either party notifies the other
in writing that one or more or the provisions of this Agreement contravenes any
Treasury Regulations or guidance promulgated under Section 409A or causes any
amounts to be subject to interest, additional tax or penalties under Section
409A, the parties shall agree to negotiate in good faith to make amendments to
this Agreement as the parties mutually agree, reasonably and in good faith are
necessary or desirable, to (a) maintain to the maximum extent reasonably
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A or increasing the costs to Hasbro of providing
the applicable benefit or payment to Executive or reducing the benefit to
Executive of providing the applicable benefit or payment and (b) to the extent
possible, to avoid the imposition of any interest, additional tax or other
penalties under Section 409A upon the parties.  Terms defined in this Agreement
have the meanings given such terms under Section 409A if and to the extent
required to comply with Section 409A.  If and to the extent any portion of any
payment, compensation or other benefit provided to Executive in connection with
Executive’s separation from service (as defined in Section 409A) is determined
to constitute "nonqualified deferred compensation" within the meaning of Section
409A and Executive is a "specified employee" as defined in Section
409A(a)(2)(B)(i), as determined by Hasbro in accordance with its procedures and
Treasury Regulation Section 1.409A-1(i)(6)(i), by which determination Executive
hereby agrees to be bound, such portion of the payment, compensation or other
benefit shall not be paid before the earlier of (i) the day that is six months
plus one day after the date of separation from service or (ii) ten (10) days
after Executive’s date of death (either, the "New Payment Date").  The aggregate
of any payments that would otherwise have been paid to Executive during the
period between the date of separation from service and the New Payment Date
shall be paid to Executive in a lump sum within ten (10) days following such New
Payment Date, and any remaining payments will be paid on their original
schedule.  For purposes of this Agreement, each amount to be paid or benefit to
be provided will be construed as a separate identified payment for purposes of
Section 409A, and any payments that are due within the "short term deferral
period" as defined in Section 409A will not be treated as deferred compensation
unless applicable law requires otherwise.  Notwithstanding anything to the
contrary in this Agreement, any payment or benefit under this Agreement or
otherwise that may be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and
in-kind benefits) shall be paid or provided to Executive only to the extent that
the expenses are not incurred, or the benefits are not provided, beyond the last
day of the second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs.  To the
extent any indemnification payment, expense reimbursement, or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.  










{Signature Page Follows}











IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year set forth below.







Hasbro, Inc.

Brian Goldner







/s/ Alfred J. Verrecchia  _

/s/ Brian Goldner             _

By: Alfred J. Verrecchia

Title: Chairman of the Board

 




October 4, 2012 _______

October 4, 2012 ________

Date

Date

 





Schedule A




Stock Price Hurdles for Special Equity Award







% Earned

Hurdle

25%

$45

25%

$52

25%

$56

25%

$60








Schedule B




Equity Adjustment Terms




If revenue and earnings, or such other performance metrics as determined by the
Board, are achieved, the core PSAs shall be multiplied as set forth in the chart
below, based on total shareholder return measured against the Standard & Poor’s
500:




Hasbro’s Relative TSR Performance over 3-Yr Period

PSA Multiplier

≥75th percentile

2.0x PSAs

Between 65th and 75th percentile

1.5x PSAs

Between 25th and 65th  percentile

1.0x PSAs

<25th percentile

.75x PSAs






